Citation Nr: 0940549	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-26 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) death 
pension benefits.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran had active service from October 1943 to April 
1946, from March 1947 to March 1950, and from April 1950 to 
February 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for the 
cause of the Veteran's death is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant and the Veteran were married when he died 
in May 1973.  

2.  The appellant remarried in October 1975, but divorced 
that spouse prior to November 1, 1990, as shown in a final 
decree of divorce.  




CONCLUSION OF LAW

The appellant meets the requirements of basic eligibility for 
VA death benefits, subject to income requirements.  38 
U.S.C.A. §§ 103, 1311, 1521, 1541 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.50, 3.55(a)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
United States Court of Appeals for Veterans Claims (Court) 
said in Wensch that VCAA did not apply in such cases, it may 
be more accurate to say that VCAA applied, but that its 
notice and duty to assist requirements had been satisfied.  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  


Death Pension

The Veteran died in May 1973.  The appellant was married to 
the Veteran when he died.  

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) 
or, at the time of death, was receiving or entitled to 
receive compensation for a service-connected disability based 
on service during a period of war.  See 38 U.S.C.A. § 
1541(a).  In this case, the Veteran had both qualifying 
service and was receiving compensation for a service-
connected disability based on service during a period of war.

In June 1973, the appellant originally applied for VA death 
pension benefits and she was awarded these benefits as the 
surviving spouse of the Veteran.  A surviving spouse is 
defined as a person (a) of the opposite sex; (b) who was the 
spouse of the Veteran at the time of the veteran's death; (c) 
who lived with the Veteran continuously from the date of 
marriage to the date of the Veteran's death (with exceptions 
not applicable here); and (d) who has not remarried (or 
engaged in conduct not applicable here).  38 U.S.C.A. § 
101(3); see also 38 C.F.R. § 3.50(b).

The appellant's death pension benefits were terminated when 
she remarried.  Specifically, the appellant married J.D. in 
October 1975.  They divorced in April 1983.  A copy of the 
final decree of divorce is of record.

Although remarriage is generally a bar to eligibility for 
status as a surviving spouse, there are ten exceptions to 
that general rule.  38 C.F.R. §§ 3.55(a)(1) to (a)(10); see 
also 38 U.S.C.A. §§ 103(d), 1311(e).  

In pertinent part, if an individual, who but for the 
remarriage would be considered the surviving spouse (such as 
this appellant), remarries on or after January 1, 1971, and 
the marriage was dissolved by a court with authority prior to 
November 1, 1990, or terminated by legal proceedings 
commenced prior to November 1, 1990, benefits will not be 
barred, provided that the divorce was not secured through 
fraud or collusion.  38 C.F.R. § 3.55(a)(2). 




The appellant remarried on a date after January 1, 1971 and 
there was a final dissolution of the marriage prior to 
November 1, 1990.  Thus, the record establishes that the 
appellant's status as a surviving spouse may be reinstated 
under this exception.  

The Board notes that the RO denied this claim on the general 
basis that the appellant had remarried and did not apply this 
exception.  Thus, he RO did not develop information 
pertaining to the appellant's financial status.  

The law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at 
the rate prescribed by law and reduced by the surviving 
spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 
1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.  The maximum rate of 
improved death pension is reduced by the amount of the 
countable annual income of the surviving spouse.  38 C.F.R. § 
3.23(b).  For purposes of improved death pension, payments of 
any kind from any source are counted as income in the year in 
which received unless specifically excluded.  38 U.S.C.A. § 
1503; 38 C.F.R. § 3.271.

The Board herein determines that general eligibility for 
death pension benefits is warranted; however, the Board makes 
no determination as to whether the appellant has qualifying 
income for the receipt of death pension benefits.  


ORDER

Eligibility for death pension benefits as the surviving 
spouse of the Veteran is granted, subject to the laws and 
regulations governing the award of monetary benefits 
including the restrictions for income limitations for death 
pension benefits.

REMAND

Service Connection for the Cause of Death

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

The appellant claims that the Veteran was exposed to 
radiation during service which resulted in his death from 
metastatic cancer.  She maintains that there is information 
contained in VA medical records which supports her claim.  
Although she does not know the exact dates of VA treatment, 
she maintains that the Veteran was treated post-service at 
the following VA facilities: Chattanooga, Murfreesboro, 
Nashville, Hines, Montgomery, and Downey.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  

The Board recognizes that the RO has tried to elicit specific 
dates of treatment from the appellant; however, she has 
stated that she does not know the dates.  The Board finds 
that the duty to assist encompasses making a general request 
for the Veteran's records from these facilities as the 
appellant asserts that they support her claim.  Thus, these 
records should be obtained in compliance with VA's duty to 
assist.  

Further, the VCAA notice informed the appellant that the date 
of the last final denial was April 1989.  This is inaccurate.  
The last final denial of the benefits sought on appeal is an 
August 13, 2001 rating decision.  Therefore, the appellant 



should be sent the proper VCAA notice concerning the matter 
of service connection for the cause of the Veteran's death, 
which also complies with Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; and (3) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on 



appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The VCAA notice should include specific 
notice of why the claim was previously 
denied in the August 13, 2001 rating 
decision and what constitutes material 
evidence for the purpose of reopening the 
claim.

2.  Obtain and associate with the claims 
file copies of all treatment records, 
which are not already in the claims file, 
of the Veteran's treatment at the 
following VA facilities:  Chattanooga, 
Murfreesboro, Nashville, Hines, 
Montgomery, and Downey.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant should be provided 
with a supplemental statement of the case 
and afforded a reasonable period of time 
within which to respond thereto

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


